                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

CAROLYN CALHOUN and
VIDALIA FISH HOUSE,

                    Plaintiffs,            Civil Action No.: 6:18-cv-97


      vs.



UNITED STATES,

                    Defendant.


                                       ORDER


      Before the Court is Plaintiffs' Motion to Stay Disqualification in which they

ask that the Court to stay the suspension of Plaintiffs SNAP program participation.

Defendant has notified the Court that it consents to the stay requested by the

Plaintiffs. Therefore, it is hereby

      ORDERED that the suspension of Plaintiffs' SNAP program participation be

stayed until such time as this civil action is concluded.

      SO ORDERED this /^^dav


                                        UNITETTSTATES^ISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
